Name: Commission Regulation (EC) No 976/2001 of 18 May 2001 amending Regulation (EC) No 1490/2000 increasing to 1200267 tonnes the quantity of rye held by the German intervention agency for which a standing invitation to tender for export has been opened
 Type: Regulation
 Subject Matter: plant product;  Europe;  trade policy;  cooperation policy;  trade
 Date Published: nan

 Avis juridique important|32001R0976Commission Regulation (EC) No 976/2001 of 18 May 2001 amending Regulation (EC) No 1490/2000 increasing to 1200267 tonnes the quantity of rye held by the German intervention agency for which a standing invitation to tender for export has been opened Official Journal L 137 , 19/05/2001 P. 0014 - 0015Commission Regulation (EC) No 976/2001of 18 May 2001amending Regulation (EC) No 1490/2000 increasing to 1200267 tonnes the quantity of rye held by the German intervention agency for which a standing invitation to tender for export has been openedTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organisation of the market in cereals(1), as last amended by Regulation (EC) No 1666/2000(2), and in particular Article 5 thereof,Whereas:(1) Commission Regulation (EEC) No 2131/93(3), as last amended by Regulation (EC) No 1630/2000(4), lays down the procedures and conditions for the disposal of cereals held by the intervention agencies.(2) Commission Regulation (EC) No 1490/2000(5), as last amended by Regulation (EC) No 250/2001(6), opened a standing invitation to tender for the export of 700191 tonnes of rye held by the German intervention agency. Germany informed the Commission of the intention of its intervention agency to increase by 500076 tonnes the quantity for which a standing invitation to tender for export has been opened. The total quantity of rye held by the German intervention agency for which a standing invitation to tender for export has been opened should be increased to 1200267 tonnes.(3) This increase in the quantity put out to tender makes it necessary to alter the list of regions and quantities in store. Annex I to Regulation (EC) No 1490/2000 must therefore be amended.(4) A later date must be set for the last partial invitation to tender for the tender opened by Regulation (EC) No 1490/2000.(5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals,HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 1490/2000 is hereby amended as follows:1. Article 2 is replaced by the following: "Article 21. The invitation to tender shall cover a maximum of 1200267 tonnes of rye to be exported to all third countries.2. The regions in which the 1200267 tonnes of rye are stored are stated in Annex I to this Regulation."2. Article 5(3) is replaced by the following: "3. The last partial invitation to tender shall expire on 30 May 2002 at 9 a.m. (Brussels time)."3. Annex I is replaced by the Annex hereto.Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 18 May 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 181, 1.7.1992, p. 21.(2) OJ L 193, 29.7.2000, p. 1.(3) OJ L 191, 31.7.1993, p. 76.(4) OJ L 187, 26.7.2000, p. 24.(5) OJ L 168, 8.7.2000, p. 5.(6) OJ L 36, 7.2.2001, p. 3.ANNEX"ANNEX I>TABLE>"